DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the allowability of the elected species of CRISPR-Cas, the election of species requirement mailed June 24, 2020 has been withdrawn.

Application Status
This action is written in response to applicant’s correspondence received December 8, 2020.  Claims 1-14 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment.

Withdrawn Claim Rejections - 35 USC § 103
The rejection of claims 1-14 under 35 USC 103 as set forth in the Office Action mailed September 8, 2020 on pages 7-11 has been fully reconsidered has been withdrawn. Applicant’s arguments (see remarks on pages 9-11) have been fully considered and are persuasive. In addition, Applicant’s argument that “Fig. 8 of the present application shows by comparison with nCas9 or dCas9 that the efficiency of homologous recombination using nCas9-CDA1 or dCas9-CDA1 increased 10 times or more as compared to that using wtCas9 even though DSB was not generated” (see remarks on page 10, last paragraph) has been fully considered and is persuasive to establish that from the combination of the cited references of Nishida, Ran, Kim, and Hendricks, one of ordinary skill in the art would not have reasonably expected such increase in homologous 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is discussed in the Office Action mailed September 8, 2020 on pages 7-11. These rejections are withdrawn for the reasons discussed above.
In addition, Liu (US 2017/0121693) is a relevant prior art. Liu teaches the fusion of dCas9 or Cas9 nickase to a cytidine deaminase domain for the targeted deamination of target cytidine residues ([0010], [0016]). However, Liu does not disclose the use of a homologous recombination donor polynucleotide in combination with either of dCas9 or Cas9 nickase. Rather, Liu teaches that the fusion of catalytically defective Cas9 and a cytidine deaminase can induce programmable single-nucleotide changes in DNA without generating double-strand DNA breaks and without requiring a donor DNA template ([0439]). Liu describes the use of Cas9 nucleases to mediate targeted genome editing with the use of donor DNA templates that are flanking a DNA double-strand break ([0440]), which fails to describe the use of a donor DNA template to achieve targeted genome editing in the absence of a DNA double-strand break.
Accordingly, the prior art does not sufficiently teach or reasonably suggest the fusion of a nucleic acid base converting enzyme such as a cytidine deaminase or DNA glycosylase to a nucleic acid sequence recognizing module for the insertion of a donor DNA into a targeted site of a double-stranded DNA of a cell, without cleaving at least one strand of the double-stranded DNA in the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
January 7, 20213